Citation Nr: 1336439	
Decision Date: 11/08/13    Archive Date: 11/22/13

DOCKET NO.  09-28 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for macular degeneration as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for hypertension as secondary to service-connected diabetes mellitus.

3.  Entitlement to service connection for migraine headaches, including as secondary to service-connected right temporal scar.

4.  Whether the reduction in rating from 100 percent to 70 percent disabling for posttraumatic stress disorder (PTSD) was warranted and, if so, entitlement to an increased evaluation.  

5.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU). 




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to November 1967.  The Veteran served in Vietnam and was awarded the Purple Heart and the Combat Infantryman Badge. 

This matter comes before the Board of Veterans' Appeals (Board) from February 2008, December 2008, and January 2009 decisions of the Department of Veterans Affairs (VA) Regional Office (RO).
 
A review of the Veteran's virtual VA folder reveals that all documents in that folder have already been considered by the RO in adjudicating the Veteran's claim.

The issues other than propriety of the reduction of the Veteran's 100 percent rating for PTSD to 70 percent are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

 
 
FINDINGS OF FACT

1.  By rating action dated in February 2004, the RO increased the Veteran's rating for PTSD to 100 percent, effective May 21, 2003.

2.  In October 2007, the RO issued a rating decision that proposed to reduce the rating for PTSD to 70 percent; the Veteran was notified of that decision in October 2007.

3.  In a February 2008 rating decision, the RO implemented the reduction to 70 percent, effective May 1, 2008.  The Veteran was notified of that decision later in February 2008.

4.  The rating reduction was based on two examinations showing significant improvement in the Veteran's PTSD disability and the new examinations show that the Veteran no longer met the criteria for a 100 percent rating for PTSD.


CONCLUSION OF LAW

The reduction of the disability rating for PTSD, by the February 2008 rating decision, was proper; the criteria for a reduction in the rating for such disability from 100 percent to 70 percent have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105(e), 3.344, 4.126, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

With regard to the Veteran's PTSD claim, the Board notes that this appeal stems from disagreement with a 38 C.F.R. § 3.105(e) reduction and is not based on a claim or application for benefits.  The regulations pertaining to the reduction of evaluations for compensation contain their own notification and due process requirements, which will be discussed in greater detail below.  See 38 C.F.R. § 3.105(e), (i).  For this reason, the Board concludes that VCAA duties to notify and assist do not apply to this appeal.  

In a February 2004 rating decision, the RO granted the Veteran a 100 percent rating for PTSD, effective May 21, 2003.  A February 2008 rating decision reduced the Veteran's 100 percent rating for PTSD, to 70 percent, effective from May 1, 2008.  The Veteran testified in March 2009 that he did not get along with people, that he thought about suicide on a daily basis, and that he had hallucinations.  He maintains that his 100 percent rating should not have been reduced.

Where the reduction in evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore and given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level. 

Unless otherwise provided, if additional evidence is not received within that period, final rating action will be taken, and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  38 C.F.R. § 3.105(e); see also 38 U.S.C.A. § 5112(b)(6).

The Veteran was sent a notice letter of the proposed reduction dated in October 2007.  Such communication fully detailed the proposal to reduce his disability evaluation and apprised him that he had 60 days to submit additional evidence to show that a reduction was not appropriate.  Evidence was submitted and considered, and the reduction was implemented in a February 2008 rating decision, effective May 1, 2008.  Given the chronology of the process described above, the Board finds that the RO complied with the due process procedures required under 38 C.F.R. § 3.105(e) for reducing the Veteran's disability rating by notifying him of his rights and giving him an opportunity for a hearing and time to respond.

The Board must next address whether the reduction was warranted.  In certain rating reduction cases, VA benefits recipients are to be afforded greater protections.  See 38 C.F.R. § 3.344.  That section provides that rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  However, the provisions of 38 C.F.R. § 3.344(c) specify that these considerations are required for ratings which have continued for long periods at the same level (five years or more), and that they do not apply to disabilities which have not become stabilized and are likely to improve.  The Veteran was granted 100 percent rating for PTSD effective from May 21, 2003.  The RO proposed reducing that evaluation in October 2007, and the reduction was implemented effective from May 1, 2008.  The 100 percent evaluation had, therefore, been in effect for a period of less than five years, and the provisions of 38 C.F.R. § 3.344 are not applicable in this instance.

Diagnostic Code 9411 provides that a 70 percent rating is warranted for PTSD where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships. 

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name. 

It is noted that the "such symptoms as" language of the diagnostic code listed above means "for example" and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  However, as the Court also pointed out in that case, the list of examples "provides guidance as to the severity of symptoms contemplated for each rating."  Id.  Accordingly, while each of the examples needs not be proven in any one case, the particular symptoms must be analyzed in light of those given examples.  Put another way, the severity represented by those examples may not be ignored.

Additionally, a Global Assessment of Functioning (GAF) score is often used by treating examiners to reflect the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Richard v. Brown, 9 Vet. App. 266 (1996).  A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994). 

GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A score from 21 to 30 is indicative of behavior which is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  See 38 C.F.R. § 4.130 (incorporating by reference the VA's adoption of the DSM-IV, for rating purposes); see also Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

The February 2004 rating decision granted the 100 percent rating for PTSD based on a February 2004 VA examination report.  At the examination the Veteran reported irritability, anger, isolative behaviors, sleep disturbance, flashbacks and nightmares.  He reported that he medicated with Zoloft.  He reported that he was facing an assault charge filed by a patient at the hospital where he worked.  The Veteran told the examiner that three months previously he placed a gun to his head, but he did not go through killing himself.  The Veteran stated that he had occasional intrusive thoughts of suicide.  The Veteran avoided all eye contact with the examiner and did not look at the examiner once during the examination.  The Veteran's answers were minimal, and at times incomplete.  The Veteran's ability to maintain minimal personal hygiene and other basic activities of daily living appeared to be poor.  The Veteran showed up in dirty clothes and a faint odor was noted.  The examiner believed that the Veteran may have attempted to present symptoms that were worse than actually being experienced.  The examiner also thought that it was possible that the Veteran came to the appointment in such disheveled condition intentionally.  The examiner noted social symptoms to include isolative behaviors and no social activities or friends.  The Veteran's GAF was noted to be 42.  The Veteran stated that he could not manage his benefit payments in his own best interests and the VA examiner concurred with the Veteran's opinion.  The examiner stated that the Veteran's performance in employment had declined and the Veteran was facing legal charges.  The examiner reported that the Veteran's social/interpersonal relationships were minimal and poor.

The Veteran's 100 percent rating was reduced to 70 percent following VA psychiatric examinations performed in April 2006 and August 2007.  

The April 2006 examination report reveals that the Veteran reported bad dreams of Vietnam.  He stated that he did not like to be around people, that he was stressed easily and that he had a bad temper.  He reported that he worked three days a week at a hospital and that he had had no legal problems since his last examination.  The Veteran stated that he and his wife enjoyed gardening together.  The Veteran reported that he belonged to VFW and American Legion.  He indicated that he did not have any friends other than some at work.  The Veteran reported one verbal conflict with a coworker and no suicide attempts since his last examination.

Examination revealed the Veteran to have average grooming and hygiene.  He was able to independently and care for his personal hygiene and other basic activities of daily living.  The Veteran maintained fair eye contact, established appropriate rapport, and displayed no inappropriate behaviors during the session.  The Veteran had good memory and fair concentration.  The Veteran's speech patterns were entirely logical, relevant, coherent and goal-directed.  The Veteran denied any psychotic symptoms, and none were noted.  His mood during the examination was free of any anxiety.  The Veteran appeared relaxed and at ease throughout the session.  The Veteran did not display any anger, although he did complain of anger management problems.  He appeared mildly depressed.  The Veteran denied any suicidal or homicidal thoughts, ideations, plans or intent.  The Veteran did not report any panic attacks or panic-like symptoms.  No obsessive or ritualistic behaviors that interfere with routine activities were reported.  GAF was 50.  The examiner stated that the Veteran's symptoms appeared to be somewhat less severe than they were at the previous examination.  The examiner thought that the Veteran was competent to manage any financial benefits in his own best interest.  

On VA examination in August 2007, the Veteran stated that he had not received any inpatient or outpatient mental health treatment since his last examination.  He had not been prescribed any psychotropic medications.  The Veteran complained of distressing dreams, anger control problems, disturbed sleep, and difficulty dealing with crowds.  The examiner stated that overall the Veteran's mental health problems appeared to be of moderate severity.  The Veteran reported that he had retired in June 2006 because he had some problems with a coworker.  He denied legal problems since his last VA examination.  The Veteran reported going to Tennessee to visit with friends.  He and his wife went to an Army reunion in St. Louis.  The Veteran stated that he and his wife had gone out to dinner together with friends over the last year.  He stated that he was a member of the American Legion and that he attended once a month.  The Veteran stated that he enjoyed fishing and gardening.  The Veteran reported no suicide attempts and no history of assaultiveness since his last VA examination.  

Examination revealed the Veteran to be dressed neatly, with average grooming and hygiene.  He was able to independently care for his personal hygiene and other basic activities of daily living.  The Veteran maintained fair eye contact, established average rapport, and displayed no inappropriate behaviors.  He tended to give the impression of holding back information at times.  The Veteran had average memory and fair concentration.  Overall the Veteran's insight, judgment and comprehension were intact.  His speech patterns were logical, relevant, coherent and goal directed.  The Veteran denied psychotic symptoms, denied impulse control problems, and denied any suicidal or homicidal thoughts, ideations, plans or intent.  No obsessive or ritualistic behaviors that might interfere with routine activities were reported.  The Veteran appeared only mildly depressed and had appropriate affect.  The Veteran reported some anxiety and panic-like feelings.  The Veteran was considered competent for VA purposes to manage any financial benefits in his own best interest.  The Veteran's GAF was noted to be 57.

An April 2008 VA outpatient treatment note indicates that the Veteran had PTSD of moderate severity and that his GAF was 60.

The medical evidence above clearly shows that the Veteran's PTSD symptomatology described by the April 2006 and August 2007 VA examinations indicate that the Veteran's PTSD symptoms had substantially improved as compared to those found on VA examination in February 2004.  In February 2004 the examiner opined that the Veteran was not competent financially and indicated that the Veteran's GAF was 42.  The more recent VA examinations have indicated that the Veteran is competent financially and reveals higher GAFs of 50 and 57.  Furthermore, in February 2004 the examination showed that the Veteran had poor hygiene, suicidal thoughts, and that the Veteran avoided all eye contact.  The more recent examinations failed to show any such symptoms.  Unlike in February 2004, the August 2007 VA examination report shows that the Veteran had hobbies such as gardening and fishing and that the Veteran engaged in social activities with his wife and friends.  The April 2006 and August 2007 VA examination reports show that the Veteran did not meet any of the criteria for a 100 percent rating for PTSD.  The Veteran's PTSD symptoms described by the April 2006 and August 2007 VA examination reports did not show total occupational and social impairment.  There were no symptoms such as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  Based on this evidence, the Board finds that the reduction from 100 percent rating to 70 percent for the Veteran's PTSD was appropriate.  

In reaching the conclusion above the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 





ORDER

The reduction in the rating for PTSD from 100 percent to 70 percent was proper and restoration of the 100 percent rating is denied.


REMAND

The Veteran claims that he is entitled to a 100 percent rating for his PTSD.  The Veteran was last provided a VA examination of his PTSD for rating purposes in September 2008.  The September 2008 examination report indicated that the Veteran had a GAF of 60 and that the Veteran denied suicidality.  At his March 2009 hearing the Veteran reported greater PTSD symptomatology, including daily thoughts of suicide, than shown at the September 2008 VA examination.  Given the Veteran's testimony showing possible increased symptomatology, and given that it has been more than five years since the Veteran's last VA PTSD examination for rating purposes, a new VA psychiatric examination should be obtained to determine the current severity of the Veteran's PTSD.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).

At the March 2009 hearing the Veteran testified that he had recently seen a doctor for his PTSD and that he would soon see another.  The Veteran's updated VA treatment records should be obtained.  

The Veteran's claim for a TDIU is inextricably intertwined with the claim for an increased rating for PTSD; consideration of this matter must be deferred pending resolution of this claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991). 

The Veteran asserts that he has macular degeneration and hypertension secondary to his service-connected diabetes mellitus.  The Veteran was provided VA eye and hypertension examinations in May 2009.  Although the examiners indicated that the Veteran's macular degeneration and hypertension disabilities were not secondary to his service-connected diabetes mellitus, the examiners did not comment on whether the diabetes mellitus aggravated the Veteran's macular degeneration or hypertension disabilities.  Consequently, new VA opinions must be obtained.  

In the December 2008 rating decision, the RO found that the Veteran's headache disability was not secondary to the Veteran's service-connected right temporal scar.  In October 2013 the Veteran's representative stated that the Veteran seeks service connection for the conditions as being directly related to service or as secondary to service-connected disability.  Although an October 2008 VA examiner opined that the Veteran's headache was not due to a shrapnel injury during service, he did not opine whether the Veteran's headache disability was caused or aggravated by service-connected disability, including the service-connected right temporal scar.  Consequently, a new VA opinion must be obtained.  

The Board further notes that although the Veteran was sent VCAA notice regarding these claims in August 2008, the notice letter did not provide the Veteran the required notice regarding secondary service connection.  The Veteran should be provided corrective VCAA notice that includes notice regarding the information or evidence required for secondary service connection.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran an appropriate VCAA notice letter in regard to his claim for an increased rating for PTSD and his claims for service connection for macular degeneration, hypertension, and headaches, including as secondary to service-connected disability.  The notice letter should include an explanation as to the information or evidence needed to establish a claim for service connection on a secondary basis.

2.  Obtain any and all relevant VA treatment records dated from July 31, 2008 to present. 

3.  When the above action has been accomplished, afford the Veteran an appropriate VA examination by a physician for his macular degeneration, hypertension and headaches.  The claims file should be provided to the examiner for review, and the examiner should note that it has been reviewed.  Then the examiner should render an opinion as to whether it is at least as likely as not (50 percent or greater probability) the Veteran's macular degeneration, hypertension, or headache disabilities were the result of a disease or injury of service origin, or in the alternative were caused by, or aggravated by, any of the Veteran's service-connected disabilities, including diabetes mellitus and right temporal scar.   

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

The examiner is further reminded that aggravation for legal purposes is defined as a permanent worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

A complete rationale should be given for all opinions and conclusions expressed with a discussion of all relevant findings on examination and from the Veteran's provided medical history, and applicable medical principles.  

If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further 


tests, evidence or information would be useful in rendering an opinion.

4.  When paragraphs 1 and 2 above have been accomplished, afford the Veteran a VA psychiatric examination to determine the current severity of his PTSD.  The claims file should be provided to the examiner for review in conjunction with the examination.  The examiner should describe the nature and severity of the Veteran's PTSD symptoms and the effect of his PTSD condition and symptoms on his employability and daily life.  A multi-axial assessment should be conducted which includes a global assessment of functioning score (GAF score) and the examiner should provide an explanation of the significance of the score assigned. 

5.  When the above actions have been completed, readjudicate the Veteran's claims.  If any benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case.  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




____________________________________________
MICHAEL A. PAPPAS 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


